DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 13 and 20 are objected to because of the following informalities: inconsistent claim terminology.
In claim 1 at line 13, delete “array” and insert therefor --assembly--.
In claim 13 at line 13, delete “array” and insert therefor --assembly--.
In claim 20 at line 19, delete “array” and insert therefor --assembly--.
Appropriate correction is required.


Claim Interpretation
Regarding claims 1-12 and 20, while the preambles of the claims is directed to a system for improving operation of a vehicle towing an implement, the examiner has considered the scope of the claimed system to be inclusive of a vehicle and an implement, as well, because the body of the claims positively recite the hitch assembly with the implement and the vehicle.  For example, claim 1 recites “the vertical load member comprising a front end and a rear end, the front end pivotably coupled with a frame of a vehicle at a point forward of an axis of rotation of a rear axle of the vehicle, the rear end operably coupled with an implement hitch engaged with an implement.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/736,035 in view of Pichlmaier (US Patent Application Publication No. 2016/0039480 A1).
Copending application ‘035 teaches all of the features of the claimed invention with the exceptions of a sensor assembly and a control unit as claimed.  Pichlmaier ‘480 discloses a system comprising:
regarding claims 1, 13 and 20,

a control unit (para. 0050) comprising a processor (27), and communicatively coupled with sensor assembly to receive data indicative of the torque (paras. 0051, 0061) at the front axle and at the rear axle from the sensor assembly, the control unit generating vertical load adjustment data to adjust the vertical load actuator based at least upon the data received from the sensor assembly (paras. 0003, 0009, 0026);
regarding claims 2, 14 and 20,
	the sensor assembly (further including sensors 37 per para. 0052) further identifying one or more of:
a draft load applied by the implement to the vehicle (suggested by para. 0052);
a depth of cut applied by the implement to the ground;
a vertical load applied to the vertical load member (para. 0052); and
a position of the vertical load member (suggested by para. 0052);
regarding claims 3, 14 and 20,
the control unit further receiving data from the sensor assembly (via processor 27) indicative of one or more of:
a draft load applied by the implement to the vehicle (para 0051);
a depth of cut applied by the implement to the ground;
a vertical load applied to the vertical load member (para. 0051); and
a position of the vertical load member (para. 0051);
regarding claims 4, 14 and 20,

regarding claims 5, 14 and 20,
the control unit further receiving data from the sensor assembly indicative of traction slippage of tires or tracks at respective axles with respect to the ground (para. 0025);
regarding claims 6, 15 and 20,
the control unit determining that the traction slippage at one of the axles is outside a predetermined traction slippage threshold and generating vertical load adjustment data that results in the vertical load actuator adjusting the vertical load member to adjust the traction slippage at the one axle (para. 0026); and
regarding claims 11, 19 and 20,
	the control unit receiving data indicative of a desired ground depth of a ground-working portion of the implement, and the control unit:
determining that a combination of the front axle torque and the rear axle torque is greater than a torque threshold and generating vehicle speed adjustment data indicative of a reduction in vehicle speed; and
determining that a combination of the front axle torque and the rear axle torque is less than a torque threshold and generating vehicle speed adjustment data indicative of an increase in vehicle speed (paras. 0057, 0067, and 0068).

	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hitch assembly claimed by copending application no. ‘035 such that it would have further comprised a sensor assembly and control unit . 
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koeppel (EP 3245857)
Kline (US Patent Application Publication No. 2018/0213712 A1)
Wolfrum et al. (DE 10 2017 120869 A1)
Ravat et al. (WO 2019/079901 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
03 December 2021